        Case 1:19-cv-04054-JMS-DLP Document 6 Filed 10/10/19 Page 1 of 2 PageID #: 33
        Case 1:19-cv-04054-JMS-DLP Document 3 Filed 09/30/19 Page 1 of 2 PagelD #: 13



                                                                                 OUR



                                                            )
                  MICHAEL RYAN                              )
                                                            )
                                                            )
                      Plainti_ff(s)                         )
                           V.
                                                            )     CiviI Action No. 1: 19-cv-04054-JMS-DLP
                                                            )
                                                            )
             ALLIED INTERSTATE, LLC                         )
                                                            )
                                                            )
                     Defendant(s)                           )

                                          SUMMONS IN A CIVIL ACTION

To: (Defendant'snamean daddress) ALLIED INTERSTATE, LLC
                                 C/O REGISTERED AGENT
                                 C T CORPORATION SYSTEM
                                 150 WEST MARKET STREET, SUITE 800
                                 INDIANAPOLIS, IN 46204



        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Omar T. Sulaiman
                                 Sulaiman Law Group, Ltd.
                                 2500 S. Highland Avenue, Suite 200
                                 Lombard, IL 60148
                                 (630) 575-8181


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the cornt.




Date:           9/30/2019
    Case 1:19-cv-04054-JMS-DLP Document 6 Filed 10/10/19 Page 2 of 2 PageID #: 34

          Case 1:19-cv-04054-JMS-DLP Document 3 Filed 09/30/19 Page 2 of 2 PagelD #: 14

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-04054

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for        (name of individual and 1i1/e, ifany)

 was received by me on (date)
                                               (0-7.--(1_
           0 I personally served the summons on the individual at (place)
                                                                                     on   (date)                                     ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                      , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

          tr(served the summons on (name of individual)
                                                                              p�
                                                                          -ty- { (�
                                                                                                       JM-e               :S   _ _          _     , who is
               designated by law to accep t service of process on behalf of (name of organization)                        __   hlJH0--                    _
            :CV\.±ifs�+-(1L--LC                                                      on   (date)    _ ( b - 3 --l        j           ; or
           0 1 returned the summons unexecuted because                                                                                                 ; or

           0 Other (specify):



           My fees are$                            for travel and $                        for services, for a total of$                        0.00
               :� ;�
           I                             ofp«jury                   n
                                                         that th;
                                                                 , ; ro
                   I             nalty


                       /'.�                                            �
Date:                                                                                                                  "' '
                                                                                                   :;;, ,, , ..,;,,m          �\
                                                                                                                                       ---
                                                                                                                                                   -­
                                                                          Qb 12:h ",;, ,§:;,:;r ,,",,;;,J ,                    roC�$S              s;,   Yt,e,\

                                                                                       Evolu1ioN PRocESs i&ivicE
                                                                                      :'i}n N TACOMA AVE, SuiTE 5
                                                                                         INdiANApolis, IN 46220
                                                                                          �-��l{�r_.gMyN_1.rCOM


Additional information regarding attempted service, e c:
                                                     t
